Title: From James Madison to Albert Gallatin, 18 April 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, April 18. 1808.

I have the honor to request that you cause a warrant to be issued on the appropriations for the relief of Seamen for four hundred thirty five dollars 16/100 in favor of James Davidson, the holder of the enclosed bill of Exchange drawn upon me by John B. Dabney Consul of the United States at Fayal, who is to be charged therewith on the Books of the Treasury.  I am &c.

James Madison.

